        Case 1:09-cr-00983-WHP Document 242
                                        243 Filed 05/26/20
                                                  05/27/20 Page 1 of 2




                        Law Offices of Donald Yannella, P.C.
                                 Member of NY & NJ Bars
                                    Tel: (212) 226-2883
                                    Fax: (646) 430-8379
                             Email: nynjcrimlawyer@gmail.com

70 Grand Avenue, Suite 100                                        233 Broadway, Suite 2370
River Edge, NJ 07661                                                  New York, NY 10279
                                                                      (Preferred mailing address)




                                                               May 26, 2020


Hon. William H. Pauley
Daniel P. Moynihan United States Courthouse
United States District Court
500 Pearl Street
New York, NY 10007

              Re:    US v. Rodney Person, 09 Cr. 983 (WHP)

Dear Judge Pauley:

       I am counsel for Rodney Person, and I respectfully request a 45-day
adjournment of his violation of supervised release hearing, currently scheduled for
May 28, 2020. Mr. Person was arraigned on the specifications by the Hon.
Deborah A. Batts, and the matter was adjourned pending the outcome of Mr.
Person’s Westchester County indictment, # 1079-2019, on which the seven
specifications are based.

       Fred Bittlingmaier, Mr. Person’s attorney in the Westchester County
indictment, informs me that the narcotics were suppressed after a Mapp hearing.
Mr. Person still faces misdemeanor and traffic offenses in Westchester County, and
that case is pending without a specified adjournment date.
          Case 1:09-cr-00983-WHP Document 242
                                          243 Filed 05/26/20
                                                    05/27/20 Page 2 of 2




        AUSA Michael Maimin informs me that he has no objection to the
  adjournment.



                                            Sincerely,


                                            Donald J. Yannella, Esq.
                                                      Yannella, Es
Application granted. Conference adjourned
to July 22, 2020 at 11:00 a.m.




         May 27, 2020
